MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard); see also 8 C.F.R. § 1003.2(c)(3)(iii) (providing for an exception to the time and numerical limitations on motions to reopen only upon evidence of changed circumstances that could not have been presented at a previous hearing). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.